               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



DEMOCRACY NORTH CAROLINA,           )
THE LEAGUE OF WOMEN VOTERS          )
OF NORTH CAROLINA,                  )
DONNA PERMAR, JOHN P. CLARK,        )
MARGARET B. CATES,                  )
LELIA BENTLEY, REGINA WHITNEY       )
EDWARDS, ROBERT K. PRIDDY II,       )
SUSAN SCHAFFER, and                 )
WALTER HUTCHINS,                    )
                                    )
               Plaintiffs,          )
                                    )
    v.                              )             1:20CV457
                                    )
THE NORTH CAROLINA STATE            )
BOARD OF ELECTIONS,                 )
DAMON CIRCOSTA, in his              )
official capacity as CHAIR          )
OF THE STATE BOARD OF               )
ELECTIONS, STELLA ANDERSON,         )
in her official capacity as         )
SECRETARY OF THE STATE              )
BOARD OF ELECTIONS,                 )
KEN RAYMOND, in his official        )
capacity as MEMBER OF THE           )
STATE BOARD OF ELECTIONS,           )
JEFF CARMON III, in his             )
official capacity as MEMBER         )
OF THE STATE BOARD OF               )
ELECTIONS, DAVID C. BLACK,          )
in his official capacity as         )
MEMBER OF THE STATE BOARD           )
OF ELECTIONS, KAREN BRINSON         )
BELL, in her official               )
capacity as EXECUTIVE               )
DIRECTOR OF THE STATE BOARD         )
OF ELECTIONS, THE NORTH             )
CAROLINA DEPARTMENT OF              )




   Case 1:20-cv-00457-WO-JLW Document 144 Filed 09/30/20 Page 1 of 13
TRANSPORTATION, J. ERIC             )
BOYETTE, in his official            )
capacity as TRANSPORTATION          )
SECRETARY, THE NORTH                )
CAROLINA DEPARTMENT OF              )
HEALTH AND HUMAN SERVICES,          )
and MANDY COHEN, in her             )
official capacity as                )
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
               Defendants.          )
                                    )
     and                            )
                                    )
PHILIP E. BERGER, in his            )
official capacity as                )
PRESIDENT PRO TEMPORE OF THE        )
NORTH CAROLINA SENATE, and          )
TIMOTHY K. MOORE, in his            )
official capacity as SPEAKER        )
OF THE NORTH CAROLINA HOUSE         )
OF REPRESENTATIVES,                 )
                                    )
      Defendant-Intervenors.        )


                                 ORDER

     This matter is before the court on the Motion for

Reconsideration, (Doc. 125), filed by Defendant-Intervenors

Philip E. Berger, in his official capacity as President Pro

Tempore of the North Carolina Senate, and Timothy K. Moore, in

his official capacity as Speaker of the North Carolina House of

Representatives (together, “Legislative Defendants”). Also

pending before this court are Plaintiffs’ Motion for



                                 - 2 -



   Case 1:20-cv-00457-WO-JLW Document 144 Filed 09/30/20 Page 2 of 13
Reconsideration and Modification of Preliminary Injunction,

(Doc. 130); Defendant-Intervenors’ Motion for Leave to File

Response to State Defendants’ Response to Plaintiffs’ Motion for

Reconsideration, (Doc. 140); and Plaintiffs’ Motion for Leave to

File a Sur-Reply, (Doc. 141), to the Reply Memorandum in Support

of Defendant-Intervenors’ Motion for Reconsideration. All

motions are ripe for ruling. For the reasons set forth herein,

the court will deny these motions.

I.    ANALYSIS

      A.    Motion for Reconsideration

      This court will first address the parties’ motions for

reconsideration, (Docs. 125, 130), of this court’s preliminary

injunction order, (Doc. 124). A preliminary injunction is an

interlocutory order. See e.g. 28 U.S.C. § 1292(a)(1).

      Motions for reconsideration of interlocutory orders
      are not subject to the strict standards applicable to
      motions for reconsideration of a final judgment. See
      12 Moore's Federal Practice § 60.23 (“Rule 60(b) does
      not govern relief from interlocutory orders . . . .”).
      This is because a district court retains the power to
      reconsider and modify its interlocutory judgments,
      including partial summary judgments, at any time prior
      to final judgment when such is warranted.

Am. Canoe Ass'n v. Murphy Farms, Inc., 326 F.3d 505, 514–15 (4th

Cir. 2003). The Fourth Circuit has routinely looked to the

standards governing the reconsideration of final judgments under

Rule 59(e) in considering a motion for reconsideration of an


                                   - 3 -



     Case 1:20-cv-00457-WO-JLW Document 144 Filed 09/30/20 Page 3 of 13
interlocutory order under Rule 54(b). See Volumetrics Med.

Imaging, LLC, v. Toshiba Am. Med. Sys., Inc., No. 1:05CV955,

2011 WL 6934696, at *2 (M.D.N.C. Dec. 30, 2011); Turn and Bank

Holdings, LLC v. Avco Corp., No. 1:19-CV-503, 2020 WL 733831, at

*1 (M.D.N.C. Feb. 13, 2020), appeal dismissed, No. 19-2245, 2020

WL 2126457 (4th Cir. 2020). Thus, a motion for reconsideration

under Rule 54(b) is “appropriately granted only in narrow

circumstances: (1) the discovery of new evidence, (2) an

intervening development or change in the controlling law, or (3)

the need to correct a clear error or prevent manifest

injustice.” Pender v. Bank of Am. Corp., No. 3:05-CV-238-MU,

2011 WL 62115, at *1 (W.D.N.C. Jan. 7, 2011). On the other hand,

a motion to reconsider is improper where “it only asks the Court

to rethink its prior decision, or presents a better or more

compelling argument than the party could have presented in the

original briefs on the matter.” Hinton v. Henderson, No.

3:10cv505, 2011 WL 2142799, at *1 (W.D.N.C. May 31, 2011)

(internal citations and quotation marks omitted); see also

Directv, Inc. v. Hart, 366 F. Supp. 2d 315, 317 (E.D.N.C. 2004)

(holding that a motion to reconsider is not proper when it

“merely asks the court to rethink what the Court had already

thought through — rightly or wrongly” (internal citations and




                                 - 4 -



   Case 1:20-cv-00457-WO-JLW Document 144 Filed 09/30/20 Page 4 of 13
quotation marks omitted)). For the following reasons, this court

finds both motions for reconsideration should be denied.

          1.   Legislative Defendants’ Motion for
               Reconsideration

     Legislative Defendants ask this court to reconsider its

Memorandum Opinion, (Doc. 124), by claiming that Organizational

Plaintiffs lack prudential standing to assert procedural due

process claims. (Doc. 125 at 3–4.)

     This court agrees that Organizational Plaintiffs lack

prudential standing to challenge procedural due process; in

fact, it explicitly found as such in its Memorandum Opinion and

Order. (Doc. 124 at 53–57.) However, this court also found that

Organizational Plaintiffs suffered their own discrete

organizational harm, which created standing independent of

Individual Plaintiffs or third parties. (Id. at 48.) As a

result, this court disagrees with Legislative Defendants on the

need to “determine whether Individual Plaintiffs have standing

to assert the procedural due process claims.” (Doc. 125 at 4.)

Only one plaintiff needs to establish standing in order for the

court to consider the claim on its merits. See Bostic v.

Schaefer, 760 F.3d 352, 370–71 (4th Cir. 2014). Given that

Organizational Plaintiffs established organizational standing,

the court need not address the standing of Individual Plaintiffs



                                 - 5 -



   Case 1:20-cv-00457-WO-JLW Document 144 Filed 09/30/20 Page 5 of 13
with respect to the procedural due process claim. Legislative

Defendants’ motion for reconsideration will therefore be denied.

          2.   Plaintiffs’ Motion for Reconsideration

     Plaintiffs argue that the relief granted in the preliminary

injunction order to Plaintiff Walter Hutchins should be

expanded. Specifically, Plaintiffs request the relief be

extended to include “all Section 208-covered nursing home

residents in North Carolina.” (Doc. 130 at 3.) Plaintiffs

contend that the failure to offer such expansive relief was

clearly erroneous.

     Plaintiffs suggest that this new, broader relief is

supported by the record and “other facts of which this Court may

take judicial notice.” (Id. at 10.) Plaintiffs point to three

particular facts to support their argument: some North Carolina

voters are residents of nursing homes, some of those residents

require assistance pursuant to Section 208, and nursing homes

are currently on lockdown due to COVID-19. (Id. at 11.) This

court does not find those facts sufficient to support the

requested relief.

     An additional fact applies to Plaintiff Hutchins that, in

the opinion of this court, supported the relief extended to him.

Plaintiff Hutchins affirmatively requested in his affidavit that

he “would like The Davis Community staff members to be permitted


                                 - 6 -



   Case 1:20-cv-00457-WO-JLW Document 144 Filed 09/30/20 Page 6 of 13
to assist [him] in voting . . . .” (Doc. 11-9 ¶ 11.) As this

court previously found, Section 208 allows a qualified voter to

“be given assistance by a person of the voter’s choice.” (Doc.

124 at 171.) Plaintiff Hutchins expressed his choice in his

affidavit. It is entirely unknown whether other similarly-

situated voters have chosen, or will choose, to request

assistance from staff of a nursing home. It is also unknown

whether nursing home staff are the only available assistance for

those hypothetical qualified voters. This court declines to take

judicial notice of an indefinite fact that is necessary to the

analysis: that other voters would also request assistance from

staff at a nursing home. This court will not assume that other

individuals require the same relief as was awarded to Plaintiff

Hutchins. To do so would be to provide relief for a conjectural,

hypothetical threat of injury under Section 208. This court is

prohibited from taking such a speculative step. See Gill v.

Whitford, 585 U.S. ____, ____, 138 S. Ct. 1916, 1933 (2018).

This court therefore finds Plaintiffs’ motion for

reconsideration should be denied as unsupported by facts

currently in the record.

     Furthermore, expanding the relief in this manner would

allow nursing home staff to solicit voters by proactively

offering assistance, rather than leaving the choice to voters in


                                 - 7 -



   Case 1:20-cv-00457-WO-JLW Document 144 Filed 09/30/20 Page 7 of 13
the first instance. Granting that type of broad relief is a

policy decision, not an appropriate judicial action. Section

208, regardless of how it is interpreted, makes it the voter’s

choice whether to seek assistance - not the choice of a third

party.

     Legislative Defendants argue that the order should not be

extended because the harm is not redressable in this case, as

“no prosecutors, State or local,” are party to this suit. (Doc.

135 at 16.) That is an argument with some merit. However,

Legislative Defendants passed the law. They have the power to

bring the legislature into session to amend the law as may be

necessary to comply with the terms of this order. Legislative

Defendants also argue that this court does not have the

authority to enjoin state or local law enforcement. (See id. at

17.) The injunction was entered as to “Defendants, their agents

[and] employees.” (Doc. 124 at 187.) The question of whether

that order may be enforced, and against whom, is at best

unsettled.

     Executive Defendants, consistent with Plaintiffs, have

requested that this court modify its injunction, which enjoined

the “prohibition on employees of the nursing facility where

Hutchins lives from assisting with or witnessing his absentee

ballot,” by extending enforcement to “all residents and


                                 - 8 -



   Case 1:20-cv-00457-WO-JLW Document 144 Filed 09/30/20 Page 8 of 13
employees of nursing facilities for the November 2020 general

elections.” (Doc. 137 at 3.) Though Executive Defendants’

argument raises issues of substantial concern to this court,

these unknown individuals cannot establish standing in this

court. Director Bell’s affidavit, (Doc. 137-1), is not

sufficient to establish a likelihood of concrete,

non-hypothetical injury. Her statement that any limitations

“might disenfranchise residents,” (id. ¶ 12), is insufficiently

concrete. This court’s “constitutionally prescribed role is to

vindicate the individual rights of the people appearing before

it.” Gill, 138 S. Ct. at 1933. Circumstances with COVID-19

continue to change, and this court is not in a position to issue

relief on the basis of speculation as to who may or may not be

subject to the deprivation of a constitutional right.

     This court’s “authority to act . . . is ‘grounded in and

limited by the necessity of resolving, according to legal

principles, a plaintiff’s particular claim of legal right.’”

Rucho v. Common Cause, 588 U.S. ____, ____, 139 S. Ct. 2484,

2494 (2019) (quoting Gill, 138 S. Ct. at 1929). Executive

Defendants’ request to expand the relief extended to Plaintiff

Hutchins requires a substantial policy decision not previously

addressed by the parties. To expand relief beyond Plaintiff

Hutchins would allow nursing home staff to solicit voters for


                                 - 9 -



   Case 1:20-cv-00457-WO-JLW Document 144 Filed 09/30/20 Page 9 of 13
the opportunity to provide assistance rather than leaving the

choice to voters in the first instance. Whether nursing home

staff should have the freedom to act in such a fashion is not an

issue that has been previously addressed by the parties or this

court. The state has “considerable leeway” in regulating the

“election processes generally.” Fusaro v. Cogan, 930 F.3d 241,

257-58 (4th Cir. 2019). In determining whether an election law

unconstitutionally burdens the right to vote, a court is

required to balance the magnitude of the burden against the

state’s interests. See id. On the present record, this court has

no way to balance those interests as they might be affected by

an injunction stretching to all voters similarly situated to

Plaintiff Hutchins, even assuming such voters exist. Thus, this

court declines to amend its preliminary injunction order as to

Plaintiff Hutchins in a manner that would provide wider-scale

relief. This court cannot address a speculative, and as yet

undemonstrated, risk of constitutional injury.

          3.    Application of Purcell to Both Motions

     This court further finds that Purcell v. Gonzalez, 549 U.S.

1 (2006), requires that the motions for reconsideration be

denied.

     “[C]onsiderations specific to election cases,”
     including the risk of voter confusion, Purcell v.
     Gonzalez, 549 U.S. 1, 4–5, 127 S. Ct. 5, 166 L. Ed. 2d


                                 - 10 -



   Case 1:20-cv-00457-WO-JLW Document 144 Filed 09/30/20 Page 10 of 13
     1 (2006), counsel extreme caution when considering
     preliminary injunctive relief that will alter
     electoral procedures. Because those risks increase
     “[a]s an election draws closer,” id. at 5, 127 S. Ct.
     5, so too must a court's caution. Cf. Riley v.
     Kennedy, 553 U.S. 406, 426, 128 S. Ct. 1970, 170
     L. Ed. 2d 837 (2008) (“[P]ractical considerations
     sometimes require courts to allow elections to proceed
     despite pending legal challenges.”).

League of Women Voters of N.C. v. North Carolina, 769 F.3d 224,

250–51 (4th Cir. 2014) (Motz, J., dissenting). The election is

now less than sixty days away. The Supreme Court:

     has repeatedly emphasized that lower federal courts
     should ordinarily not alter the election rules on the
     eve of an election. See Purcell v. Gonzalez, 549 U.S.
     1, 127 S. Ct. 5, 166 L. Ed. 2d 1 (2006) (per curiam);
     Frank v. Walker, 574 U.S. 929, 135 S. Ct. 7, 190
     L. Ed. 2d 245 (2014); Veasey v. Perry, 574 U.S. ____,
     135 S. Ct. 9, 190 L. Ed. 2d 283 (2014).

Republican Nat'l Comm., 140 S. Ct. at 1207. Because the election

process has already started, additional amendment of the

applicable rules is likely to confuse not only voters, but

election officials as well. This, in turn, can create even

further confusion for voters. This court finds the motions for

reconsideration should be denied.

     Two further motions also remain pending: Defendant-

Intervenors’ Motion for Leave to File Response to State

Defendants’ Response to Plaintiffs’ Motion for Reconsideration,

(Doc. 140), and Plaintiffs’ Motion for Leave to File a Sur-

Reply, (Doc. 141).


                                 - 11 -



   Case 1:20-cv-00457-WO-JLW Document 144 Filed 09/30/20 Page 11 of 13
       A.    Defendant-Intervenors’ Motion for Leave to Respond

       With respect to Defendant-Intervenors’ motion requesting

leave to respond to State-Defendants’ response, (Doc. 140), this

court will deny the motion for reconsideration, so further

responses are not necessary. Thus, this motion, (Doc. 140), will

be denied.

       B.    Plaintiff’s Motion for Leave to File a Sur-Reply

       Plaintiff’s motion requesting permission to file a sur-

reply, (Doc. 141), is well-taken, as new arguments were raised

in Defendant-Intervenors’ reply brief. As all parties should by

now be fully aware, this court does not condone a briefing

process in which substantive arguments or facts in support of

the original motion are raised for the first time in a reply.

Here, this court will deny Defendant-Intervenors’ motion for

reconsideration, so a sur-reply is not necessary. This motion,

(Doc. 141), will therefore also be denied.

II.    CONCLUSION

       For the foregoing reasons,

       IT IS HEREBY ORDERED that Defendant-Intervenors’ Motion for

Reconsideration, (Doc. 125), is DENIED.

       IT IS FURTHER ORDERED that Plaintiffs’ Motion for

Reconsideration and Modification of Preliminary Injunction,

(Doc. 130), is DENIED.


                                    - 12 -



      Case 1:20-cv-00457-WO-JLW Document 144 Filed 09/30/20 Page 12 of 13
     IT IS FURTHER ORDERED that Defendant-Intervenors’ Motion

for Leave to File Response to State Defendants’ Response to

Plaintiffs’ Motion for Reconsideration, (Doc. 140), and

Plaintiffs’ Motion for Leave to File a Sur-Reply, (Doc. 141),

are DENIED.

     This the 30th day of September, 2020.



                                 __________________________________
                                    United States District Judge




                                 - 13 -



   Case 1:20-cv-00457-WO-JLW Document 144 Filed 09/30/20 Page 13 of 13
